DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Prosecution History
This office action is in reply to the Applicant’s Response After Final filed 12/01/2021.  The Applicant has amended the Specification and claims 30, 40, 46, and 49.  Claims 1-29, 37, 55, and 57–58 were previously cancelled.  Claim 30 has been further amended by the Examiner.  Claims 30–36, 38–54, and 56 are pending and have been allowed for the reasons below

Reply to Applicant’s Remarks
The Applicant’s remarks filed on 12/01/2021 have been fully considered and are addressed as follows:
Specification.
The Applicant’s amendment to the Specification overcomes the objection to the title.  The objection is hereby withdrawn.
Claim Objections.
	The Applicant’s amendments to claims 30, 40, 46, and 49 overcomes the objection to claims 30–36, 38–54, and 56.  The objection his hereby withdrawn.
Drawings.
The Applicant’s amendment to the Specification overcomes the objection to the drawings.  The objection is hereby withdrawn

Reasons for Allowance
The closest prior art of record is:
Cremona et al. US 2018/0210461 A1;
Domprobst et al. US 2020/0388164 A1;
Luckevich et al. US 2019/0025857 A1;
Pilkington et al. US 20190206260 A1;
Sabau US 2017/0227972 A1;
Switkes et al. US 2013/0041576 A1;
Switkes et al. US 2018/0210463 A1;
Wefelmeier EP 1 174 319 A1; 
Xu et al. US 2011/0196580 A1

The following is the examiner’s statement for reasons for allowance:

As per Claim 30.
	The closes prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest: 
where the second vehicle is provided with a movement sensor for determining the distance to, velocity of and/or acceleration of a vehicle in front of the second vehicle, 
wherein the second vehicle , subsequently to the initiation of the control of the brakes, determining at least partly based on signals from the movement sensor whether to adjust the control of the brakes, and wherein, as soon as the first vehicle brakes hard, or is predicted to brake hard, sending the extreme value to the second vehicle, and the second vehicle immediately initiating activation of its brakes based on the received extreme value, wherein during a time lag from the braking control initiation to the resulting acceleration of the second vehicle, the second vehicle compares the acceleration of the first vehicle indicated by the extreme value, determined, or received over the V2V communication, by the second vehicle, to information based on the signals from the movement sensor, and if the information based on the signals from the movement sensor substantially agree with the extreme value, the braking is continued, and if the information based on the signals from the movement sensor disagrees with the extreme value, the braking is discontinued.

As per Claims 31–36, 39–45, and 56.
	These claims depend upon claim 30 and are therefore allowable based on their dependency.

As per Claim 46.
	The closes prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest: wherein the primary vehicle, subsequently to the initiation of the control of the brakes, determining at least partly based on signals from the movement sensor whether to adjust the control of the brakes, and wherein, as soon as the secondary vehicle brakes hard, or is predicted to brake hard, sending the extreme value to the primary vehicle, and the primary vehicle immediately initiating activation of its brakes based on the received extreme value, wherein during a time lag from the braking control initiation to the resulting acceleration of the primary vehicle, the primary vehicle compares the acceleration of the secondary vehicle indicated by the extreme value, determined, or received over the V2V communication, by the primary vehicle, to information based on the signals from the movement sensor, and if the information based on the signals from the movement sensor substantially agree with the extreme value, the braking is continued, and if the information based on the signals from the movement sensor disagrees with the extreme value, the braking is discontinued.
As per Claims 47–54.
	These claims depend upon claim 46 and are therefore allowable based on their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 

EXAMINER'S AMENDMENT

An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Jeffri A. Kaminski, Reg. No. 42,709 on December 16, 2021.

[CLAIMS]
30.  (Currently Amended) A method for a string comprising a plurality of vehicles platooning by means of vehicle-to-vehicle (V2V) communication, comprising: collecting from a plurality of sources values of operational parameters related to the operation of a first of the vehicles, determining based on the operational parameter values a plurality of values of an acceleration parameter indicative of an acceleration of the first vehicle, selecting from the acceleration parameter values an extreme value indicative of the lowest acceleration of the first vehicle, and a second of the vehicles following behind the first vehicle determining, or receiving by means of the V2V communication, the extreme value, and initiating in dependence on the extreme value[[)]] a control of brakes for a braking action of the second vehicle, wherein determining the acceleration parameter values is done by the first vehicle, where the second vehicle is provided with a movement sensor for determining the distance to, velocity of and/or acceleration of a vehicle in front of the second vehicle, wherein the second vehicle, subsequently to the initiation of the control of the brakes, determining at least partly based on signals from the movement sensor whether to adjust the control of the brakes, and wherein, as soon as the first vehicle brakes hard, or is predicted to brake hard, sending the extreme value to the second vehicle, and 


/KEVIN P MAHNE/Primary Examiner, Art Unit 3668